ORDER

PER CURIAM.
Larry Wagner appeals the denial of his Rule 24.035 motion for post-conviction relief following an evidentiary hearing. Mr. Wagner filed the Rule 24.035 motion after he pled guilty to the class A felony of second degree murder, § 565.021, RSMo 2000, and to the class C felony of assault in the second degree, § 565.060, RSMo 2000. On appeal, Mr. Wagner argues that his plea was not made knowingly, voluntarily, and intelligently because his counsel did not inform him that a jury could convict him of a lesser offense. This court finds that Mr. Wagner’s guilty plea was voluntary because, contrary to his claim, his counsel had no duty to inform him that a jury could convict him of a lesser offense. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the motion court is affirmed. Rule 84.16(b).